Hoar, J.
The defendant suggests that this case presents a fit occasion to define with precision the statute offence of being *499a common railer and brawler. But this hardly seems to be necessary; as unde" the most limited definition we can have no doubt that the evidence to which objection was made at the trial was competent in support of the charge in the complaint.
If the defendant, in his own dwelling-house, was in the habit of using loud and violent language, consisting of opprobrious epithets and exclamations, in such a manner as to attract crowds of persons passing and living in the neighborhood, on Sundays as well as other days, and in the night as well as in the daytime, he was a disturber of the public peace by railing and brawling. And “ occasions when he was betrayed into violent expressions in the heat of an altercation suddenly arising with persons with whom he came in contact, and these expressions, aimed at the party with whom he was in altercation,” were properly regarded as furnishing evidence against him, if they were frequent and habitual, and the language so immoderate and vituperative, and uttered so freely, publicly and continuously, as to disturb the peace of the neighborhood. The evidence tended to show that he had no control over his temper or his tongue, and thereby made himself a nuisance. The merits of his quarrels had little to do with the question before the jury, which chiefly concerned his manner of conducting them.

Exceptions overruled